Name: Commission Regulation (EEC) No 1754/91 of 20 June 1991 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/20 Official Journal of the European Communities 21 . 6 . 91 COMMISSION REGULATION (EEC) No 1754/91 of 20 June 1991 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty mation at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 1470/91 (3) has fixed the rates of the refunds applicable from 1 June 1991 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1470/91 to the infor ­ HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 21 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 150, 15 . 6 . 1991 , p . 19 . (3) OJ No L 138, 1 . 6. 1991 , p. 56. 21 . 6 . 91 Official Journal of the European Communities No L 157/21 ANNEX to the Commission Regulation of 20 June 1991 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund ex 0402 10 19 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CN code 3501 b) On exportation of other goods 70,00 ex 0402 21 19 Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) : a) Where goods containing reduced-price butter which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported b) On exportation of other goods 53,82 115,00 ex 0405 00 10 Butter, with a fat content by weight of 82 % (PG 6) : a) Where goods containing reduced-price butter which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported b) On exportation of goods of CN code 2106 90 99 contai ­ ning 40 % or more by weight of milk fat c) On exportation of other goods 6,40 168,00 162,00